Case 1:20-cv-01637-AT Document 32 Filed 08/28/20 Page 1 of 1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
TRUSTEES OF THE DRYWALL TAPERS AND ————
POINTERS LOCAL UNION NO. 1974 BENEFIT DATE FILED: _ 8/28/2020 _

FUNDS and THE DISTRICT COUNCIL NO. 9,
DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION 1974,
AFFILIATED WITH INTERNATIONAL UNION
OF PAINTERS AND ALLIED TRADES, AFL-
CIO,

 

Plaintiffs,
-against- 20 Civ. 1637 (AT)

PK INTERIORS INC., ORDER

 

Defendant.

 

ANALISA TORRES, District Judge:

Having reviewed Plaintiffs’ supporting materials for default judgment, ECF Nos. 28-31, the
Court concludes that the submission fails to comply with Attachment A to the Court’s Individual
Practices in Civil Cases, which requires the affidavit or declaration to include as attachments a
proposed default judgment and a certificate of default from the Clerk of Court. Plaintiffs have not
provided these attachments.

Accordingly, it is hereby ORDERED that, by September 8, 2020, Plaintiffs shall re-submit
materials for default judgment in accordance with Attachment A to the Court’s Individual Practices.

SO ORDERED.

Dated: August 28, 2020
New York, New York

O-

ANALISA TORRES
United States District Judge

 
